                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


TIMOTHY JARRELL

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:18-cv-00989

DAVE CASEBOLT, et al.,

                               Defendants.



                          MEMORANDUM OPINION AND ORDER


       Pending before the court is Defendants Dave Casebolt, Steve Walker, Don Scurlock, Greg

Young, and Robert Eggleton’s (“Defendants”) Motion to Enforce Settlement and for Costs and

Sanctions Against Timothy Jarrell. [ECF No. 55]. After being advised that a settlement between

the parties had been reached, this Court entered an order retiring this action from the active docket

on July 8, 2019. [ECF No. 54]. An agreed order of dismissal was not submitted to the Court. It

appearing to the Court that the matters within this case remain unresolved, the court will reinstate

the matter to the active docket and issue a revised scheduling order. As such, Defendants’ Motion

to Enforce Settlement and for Costs and Sanctions Against Timothy Jarrell, [ECF No. 55], is

DENIED.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:          December 2, 2019
